918 F.2d 957
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wilford Larry BROOKS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-2056.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1990.

Before KEITH and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the district court entered on September 15, 1990, an order denying appellant's motion for an enlargement of time to respond to the magistrate's report and recommendation.  The appellant appealed from that order.


3
This court lacks jurisdiction as purely administrative decisions of a district court may not be appealed under 28 U.S.C. Sec. 1291.   See In re Rini, 782 F.2d 603, 606-07 (6th Cir.1986).  In addition, this is not a final, appealable decision as it does not terminate all issues presented in the litigation on the merits, leaving nothing to be done except to enforce by execution what has been determined.   See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.